C. Allen, J.
1. The defendant, being clerk for the proprietor, is charged with keeping and maintaining the saloon. If he only acted as the proprietor’s servant, under his direct personal supervision, he could not properly be convicted of this offence. But he might properly be convicted thereof, if, in the proprietor’s absence, he made illegal sales, or otherwise assumed a temporary control of the premises. Commonwealth v. Churchill, 136 Mass. 148. Commonwealth v. Galligan, 144 Mass. 171. Commonwealth v. Murphy, 145 Mass. 250. In applying this rule to the present case, the jury might properly find, from the evidence stated in the bill of exceptions, that the defendant was keeping and maintaining the premises in October.
2. A witness cannot be asked in cross-examination, in order to affect his credibility, about his part in transactions irrelevant to the issue on trial. Commonwealth v. Schaffner, 146 Mass. 512. But the question whether the witness was not drunk near the saloon the last fall corresponded in time, and bore some relation to the subject, of his testimony. Ordinarily, such a question *585would not be proper, merely for the purpose of throwing discredit upon a witness. But, in view of the witness’s testimony on his direct examination, we cannot say, as matter of law, that the question was irrelevant. It was within the discretion of the presiding judge.

Exceptions overruled.